DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                    CHANCEY GARRETT GRIFFIN,
                            Appellant,

                                     v.

                         STATE OF FLORIDA,
                              Appellee.

                               No. 4D19-131

                              [March 26, 2020]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Joseph George Marx, Judge; L.T. Case No.
502017CF011528AXXXMB.

   Carey Haughwout, Public Defender, and Christine C. Gerahty,
Assistant Public Defender, West Palm Beach, for appellant.

  Ashley Moody, Attorney General, Tallahassee, and Marc B.
Hernandez, Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

  Affirmed.

CONNER, FORST, and KLINGENSMITH, JJ., concur.


                          *          *           *

  Not final until disposition of timely filed motion for rehearing.